—Judgment, Supreme Court, New York County (Rena Uviller, J.), rendered January 16,1992, convicting defendant, upon his plea of guilty, of grand larceny in the fourth degree, and sentencing him to a conditional discharge and a $200 fine, unanimously affirmed.
The People’s representation that the complainant, a tourist from abroad, was available to testify at defendant’s trial, which defendant asserted to be false when the complainant did not appear at the trial of defendant’s accomplice, does not require vacatur of defendant’s plea, where, as the sentencing court found, the statement was made in good faith, and the plea was accepted upon admissions establishing defendant’s guilt and otherwise appears to have been knowing, voluntary and intelligent (see, People v Jones, 44 NY2d 76, 81-82, cert denied 439 US 846). Defendant’s other claim that his plea was coerced by the court is unpreserved as a matter of law, and we decline to review it in the interest of justice. If we were to review it, we would find that the comments in question were a balanced discussion of the risks of going to trial. Concur — Milonas, J. P., Rosenberger, Rubin, Kupferman and Mazzarelli, JJ.